DETAILED ACTION
Response to Amendment
Claims 1-22, 24-29, and 31-32 are pending. Claims 23 and 30 are canceled. Claims 1-22, 25-29, and 31 are amended. Claim 32 is new.
Response to Arguments
Applicant’s arguments, see page 18, filed 22 November, 2021, with respect to the nonstatutory double patenting rejections of claims 28-29 along with accompanying amendments on the same date to further distinguish the claims from the claims in the 10,621,406 patent have been fully considered and are persuasive.  The nonstatutory double patenting rejections of claims 28-29 have been withdrawn. 
Applicant’s arguments, see page 18, filed 22 November, 2021, with respect to the objections to claims 2-23, 25-27, 29 and 31, along with accompanying amendments on the same date to correct the informalities have been fully considered and are persuasive.  The objections to claims 2-23, 25-27, 29 and 31 have been withdrawn. 
Applicant’s arguments, see page 18, filed 22 November, 2021, with respect to the 35 USC 103 rejections of claims 1-22 and 28-31 along with accompanying amendments on the same date have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-22 and 28-31 have been withdrawn. 
Allowable Subject Matter
Claims 1-22, 24-29, and 31-32 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted, arguments and amendments with respect to the claim objections and rejections were persuasive. The following art is cited as relevant, but not sufficient to disclose, teach or fairly suggest the 

US 20210121922 A1 [does not predate]: In an embodiment, the generation of raw data by the camera, and the processing of the raw data, are carried out by taking multiple overlapping images of the product stream while the product stream is being forwarded. The image data from the overlapping portions of the images being processed is used to determine whether data indicated as being a foreign object in a first image is also indicated as being the same foreign object in a corresponding portion of a second image that overlaps the first image. The data processing only classifies as a foreign object corresponding data which is indicated as being the same foreign object in both the first image and the second image. As used herein, “corresponding data” refers to data from corresponding portions of two or more overlapping images, i.e., those portions of the images directed to the same portion of the product stream. In an embodiment, a positive indication of the presence of a foreign object is required in at least 3 overlapping scans; in another embodiment, in at least 4 overlapping scans; in another embodiment, in at least 5 overlapping scans; in another embodiment, in at least 6 overlapping scans; in another embodiment, in at least 7 overlapping scans.

US 20140333755 A1: In a first aspect the disclosure is related to an inspection system for individually analyzing products provided in a continuous stream, the system comprising a scanning focused light beam source, configured to scan the width of the product stream in a period of time referred to as the scan time T.sub.w, a camera positioned to detect light beams directly returned from the scanned product stream in a period of time referred to as the exposure time T.sub.e of the camera, thereby providing an image of the scanned product 

US 20140147015 A1: Previously used image analysis methods would treat both products the same by giving them the same quality score, although in terms of the relative size of the defect, product 100 is more acceptable than product 106. In other words, previous visual imaging analysis systems treat most defects based on the size/area of the defects independent of the overall chips size, resulting in the overly aggressive removal or ejection of large chips having any type of defects. Similarly, in FIG. 1B, the two chip products 110, 112 are actually different sizes but comprise approximately the same size defect 114. While the larger of the two chip products would obtain a better quality score than the smaller chip if based on the area of the total chip relative to the area of the defect region, both chips would still be targeted for removal from the product stream in previous methods because of a similar overly aggressive sorting 

US 6959108 B1: Instead of using a diverter to automatically divert defective product out of the product stream for acceptable goods, it is to be understood that other means could be utilized to divert or remove defective product from the product stream. For example, it is foreseen that detection of a defective workpiece could cause the controller 30 to stop the accelerator rollers 45 and send a signal to an operator instructing them or indicating the need to manually inspect and if necessary manually remove the workpiece which was identified as defective. It is also foreseen that the apparatus could be modified to simply mark items in the product stream to indicate whether or not the item meets established criteria as analyzed by the computer 30. Further the diverter may take numerous forms including possibly a magnet selectively energized to change the path of a metal item identified as defective. The diverter could be a blower selectively directing air into the path of an item identified as defective (or otherwise selected) to cause it to change paths.

“A machine vision system for high speed sorting of small spots on grains”: A sorting system was developed to detect and remove individual grain kernels with small localized blemishes or defects. The system uses a color VGA sensor to capture images of the kernels at high speed as the grain drops off an inclined chute. The image data are directly input into a field-programmable gate array that performs image processing and classification in real time. Spot detection is accomplished by a combination of color information and a simple, nonlinear spatial filter that detects small dips in pixel intensity along an image line. Color information is combined with spatial filtering to achieve a high level of accuracy. Testing was performed on 

    PNG
    media_image1.png
    294
    338
    media_image1.png
    Greyscale


“Motion-based visual inspection of optically indiscernible defects on the example of hazelnuts” [does not predate]: In this paper, we present a novel approach that performs inspection based on optically acquired motion data. A high-speed camera captures image sequences of test objects during a transportation process on a chute with a specific structured surface. The trajectory data is then used to classify test objects based on their motion behavior. The approach is evaluated experimentally on the example of distinguishing defect-free hazelnuts from ones that suffer from insect damage.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661